Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-4 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a nose walk mat as claimed in detail, especially the feature wherein when the dog touches one of the first, second and third locations of the mat main body, a corresponding sound generating part, light generating part, and smell generating part is driven and after a lapse of time another sound generating part, light generating part, and smell generating part closest to the corresponding sound generating part, light generating part, smell generating part, and plurality of light emitting members sequentially driven when the dog touches the second location. Applicant’s arguments were persuasive because they showed that Lux-Bellus in view of Wisdom, Friscia, and Deutsch neither discloses nor suggests the nose walk mat as provided by claim 1. Lux-Bellus in view of Wisdom, Friscia, and Deutsch teaches a sound generating part, light generating part, smell generating part, and plurality of light emitting members but not another sound generating part, light generating part, smell generating part, and plurality of light emitting members sequentially driven when the dog touches the second location; thus, Lux-Bellus in view of Wisdom, Friscia, and Deutsch do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643